Exhibit 10.3

PLEDGE AGREEMENT

          THIS PLEDGE AGREEMENT (as amended or otherwise modified from time to
time, this “Agreement”) dated as of March 25, 2011 is among XL GROUP PLC, an
Irish public limited company (“XL Group”), XL GROUP LTD., an exempted company
incorporated in the Cayman Islands with limited liability (“XL Group Ltd”), X.L.
AMERICA, INC., a Delaware corporation (“XL America”), XL INSURANCE (BERMUDA)
LTD, a Bermuda limited liability company (“XL Insurance (Bermuda)”), XL RE LTD,
a Bermuda limited liability company (“XL Re”), XL RE EUROPE LIMITED, an Irish
limited liability company (“XL Re Europe”), XL INSURANCE COMPANY LIMITED, a
limited company domiciled in the United Kingdom (“XL Insurance”), XL INSURANCE
SWITZERLAND LTD, a company limited by shares organized under the laws of
Switzerland (“XL Switzerland”) and XL LIFE LTD, a Bermuda company (“XL Life” and
together with XL Group, XL Group Ltd, XL America, XL Insurance (Bermuda), XL Re,
XL Re Europe, XL Insurance and XL Switzerland, each an “Pledgor” and
collectively, the “Pledgors”) and The Bank of New York Mellon, not in its
individual capacity but solely as Collateral Agent (in such capacity, the
“Collateral Agent”), for the benefit of the Secured Parties (as defined below).

W I T N E S S E T H:

          WHEREAS, the Pledgors, various financial institutions, the Collateral
Agent and JPMorgan Chase Bank, N.A., as Administrative Agent, have entered into
a Credit Agreement dated as of March 25, 2011 (as amended or otherwise modified
from time to time, the “Credit Agreement”); and

          WHEREAS, under the Credit Agreement, each of the Pledgors has agreed
to grant to the Collateral Agent security interests in each of their respective
Accounts (as defined below), and each of the Pledgors has agreed to deliver cash
and Eligible Assets to its Accounts from time to time in order to secure its
obligations under the Credit Agreement.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          1. Definitions. In addition to terms defined in the preamble and
recitals, (a) capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement, and (b) the following terms have the
following meanings (such definitions to be applicable to both the singular and
plural forms of such terms):

          “Account” means, with respect to any Pledgor, the segregated
securities account (and includes any sub-accounts thereof and deposit accounts
related thereto) established and maintained in accordance with the Control
Agreement and bearing the account number specified on Schedule II thereto with
respect to such Pledgor (as the same may be redesignated, renumbered or
otherwise modified from time to time, and including any account opened in
replacement of or in substitution for such account).

--------------------------------------------------------------------------------



          “Cash Collateral Account” has the meaning given to it in Section 6(f).

          “Collateral” has the meaning given to it in Section 2.

          “Control Agreement” means the Collateral Account Control Agreement,
dated as of March 25, 2011, among the Pledgors, the Collateral Agent, as
pledgee, the Custodian and the Administrative Agent.

          “Custodian” means The Bank of New York Mellon (or any successor
thereto permitted under the Control Agreement).

          “Enforcement Event” means the occurrence and continuation of any Event
of Default under the Credit Agreement, which has not been waived by the
Administrative Agent; provided that no Enforcement Event shall be deemed to have
occured with respect to XL Insurance Switzerland Ltd., XL Re Europe Limited or
XL Insurance Company Limited (collectively, the “European Entities”), unless
such European Entity is the defaulting party.

          “Enforcement Event Notice” means a notice delivered from the
Administrative Agent to the Collateral Agent (with a copy to XL Group) stating
(i) that an Enforcement Event has occurred and is continuing and (ii) which
Pledgors are subject to such Enforcement Event.

          “Investment Property” shall have the meaning provided in Article 8 or
Article 9, as applicable, of the UCC.

          “Liabilities” means, with respect to any Pledgor and to the extent
owing to one or more Secured Parties, (i) all Obligations of such Pledgor, (ii)
all obligations of such Pledgor under this Agreement and the Control Agreement,
and (iii) all other obligations of such Pledgor directly related to any Letter
of Credit issued for the account of such Pledgor, in each case, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

          “Notice of Exclusive Control” has the meaning given to it in Section
6(d).

          “Obligations” means, with respect to any Pledgor, the LC Disbursements
(and interest thereon) made by the Lenders to such Pledgor and all other amounts
from time to time owing by such Pledgor to the Lenders, the Collateral Agent or
the Administrative Agent by such Account Parties under any of the Credit
Documents.

          “Proceeds” means all “proceeds” as such term is defined in Section
9-102(a)(64) of the UCC.

          “Secured Parties” means the Lenders, the Issuing Lenders, the
Administrative Agent and the Collateral Agent.

          “UCC” means the Uniform Commercial Code as in effect in the State of
New York.

          2. Grant of Security Interest. As security for the payment of all of
its Liabilities (and not the Liabilities of any other Pledgor), each Pledgor
hereby assigns to the Collateral Agent, and

2

--------------------------------------------------------------------------------



grants to the Collateral Agent a continuing security interest in, as agent for
the benefit of the Secured Parties, all right, title and interest of such
Pledgor in the following property of such Pledgor, whether now or hereafter
existing or acquired, regardless of where located (the “Collateral”):

 

 

 

          (a) its Account and all cash, Eligible Assets and all other property
held therein or credited thereto from time to time;

 

 

 

          (b) to the extent related to any property described in this Section 2,
all books, correspondence, credit files, records and other papers; and

 

 

 

          (c) all Proceeds of any of the foregoing.

          3. Warranties. Each Pledgor warrants that:

          (a) such Pledgor is the sole entitlement holder of its Account and no
other Person (other than the Collateral Agent pursuant to this Agreement and the
Custodian pursuant to the Control Agreement) has control or possession of, or
any other interest in, such Account or any cash, Eligible Assets or other
property held in or credited to such Account and, without limiting the
foregoing, no control agreements exist with respect to its Collateral other than
the Control Agreement;

          (b) such Pledgor is and will be the lawful owner of all of its
Collateral, free of all Liens, other than the security interest created
hereunder and Liens in favor of the Custodian, as securities intermediary, with
respect to its Account; and

          (c) under the laws of the State of New York, (i) this Agreement
creates a security interest that is enforceable against the Collateral in which
such Pledgor has rights as of the date hereof and will create a security
interest that is enforceable against the Collateral in which such Pledgor
hereafter acquires rights at the time such Pledgor acquires any such rights and
(ii) the Collateral Agent has a perfected and first priority security interest
in the Collateral in which such Pledgor has rights as of the date hereof, and
will have a perfected and first priority security interest in the Collateral in
which such Pledgor hereafter acquires rights at the time such Pledgor acquires
any such rights, in each case securing the payment and performance of the
Liabilities of such Pledgor.

          4. Agreements of the Pledgors; Control; Withdrawals.

          (a) Each Pledgor will, at the Administrative Agent’s reasonable
request, at any time and from time to time, promptly execute and deliver to the
Collateral Agent such financing statements, amendments and other documents
(including recording a charge or filing (i) in the case of a Pledgor organized
under the laws of a state of the United States, in such state, (ii) in the case
of a Pledgor not incorporated or organized under the laws of a state of the
United States, in the District of Columbia and, if applicable, in the state of
the United States in which such Pledgor maintains its chief executive office as
such office is identified to the Collateral Agent by such Pledgor), and do such
other related acts as the Collateral Agent (acting at the written direction of
the Administrative Agent) may reasonably request, in order to establish and
maintain valid, attached and perfected first-priority security interests under
the laws of the State of New

3

--------------------------------------------------------------------------------



York in the Collateral in favor of the Collateral Agent, free and clear of all
Liens except Liens in favor of the Custodian.

          (b) Each Pledgor irrevocably authorizes the Collateral Agent (at the
request of the Administrative Agent) at any time, and from time to time, to file
and/or record in any United States jurisdiction any initial financing statement
and/or charge and amendments thereto that (i) indicate the Collateral and
(ii) contain any other information required by Section 5 of Article 9 of the UCC
of the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, the applicable laws of the jurisdiction of organization of such
Pledgor with respect to recording a security interest. Each Pledgor acknowledges
that pursuant to the Control Agreement, the Collateral Agent has “control” (as
that term is used in Section 9-106 of the UCC) of any securities account
comprising such Pledgor’s Custodian Securities Account pursuant to Sections
9-106(a), 9-106(c) and 8-106(d)(1) of the UCC and also “control” (as that term
is used in Section 9-104 of the UCC) of any deposit account comprising such
Pledgor’s Custodian Securities Account pursuant to Section 9-104 of the UCC.

          (c) Subject to the terms of the Control Agreement, the parties agree
that unless and until such time as the Collateral Agent (acting at the written
direction of the Administrative Agent) shall deliver a Notice of Exclusive
Control to the Custodian in respect of the Account of a Pledgor (and at any time
after the written rescission by the Collateral Agent (acting at the written
direction of the Administrative Agent) of such Notice of Exclusive Control), and
upon three (3) Business Days notice to the Administrative Agent and the
Collateral Agent, each Pledgor shall have the right to instruct the Custodian
to:

 

 

 

          (i) substitute any cash or Eligible Assets held in the Account of such
Pledgor with other cash or Eligible Assets, provided that, (i) immediately after
giving effect to such substitution, the Borrowing Base of such Pledgor is at
least equal to the aggregate face value (or its Dollar Equivalent) of all
Letters of Credit issued on behalf of such Pledgor and (ii) such substitution
shall precede the related release; and

 

 

 

          (ii) to the extent that the Borrowing Base of such Pledgor exceeds the
aggregate face value (or its Dollar Equivalent) of all Letters of Credit issued
on behalf of such Pledgor, transfer cash or Eligible Assets from such Account to
any account specified by such Pledgor in an amount equal to such excess, in each
case, in accordance with the terms of the Credit Agreement.

For the avoidance of doubt, any substituted (in the case of the foregoing clause
(i)) or withdrawn (in the case of the foregoing clause (ii)) cash or Eligible
Assets shall cease to secure the Liabilities and shall be released without
further action from the Liens granted to the Secured Parties hereunder.

          (d) Each Pledgor agrees that, immediately upon the delivery of a
Notice of Exclusive Control with respect to its Account (but only for so long as
such Notice of Exclusive Control has not been rescinded), (i) it will not have
the right to make or request any withdrawal from such Account (including any
sub-account or related account thereof) or otherwise to direct the

4

--------------------------------------------------------------------------------



Custodian’s disposition of any Collateral of such Pledgor, and (ii) the
Collateral Agent has the exclusive right (acting at the written direction of the
Administrative Agent) to direct the Custodian’s disposition of the Collateral of
such Pledgor without further consent of or notice to such Pledgor. No Pledgor
shall give any consent or waiver, authorize any assumption, make any
modification or supplement, or take any other action with respect to any
Collateral in any manner inconsistent with the manner in which such Pledgor acts
with respect to investments of the same type held by such Pledgor for its own
account.

          5. Voting Rights; Rights to Income.

          (a) Each Pledgor agrees, immediately upon the delivery of a Notice of
Exclusive Control with respect to its Account (but for so long as such Notice of
Exclusive Control has not been rescinded), (a) that the Collateral Agent (acting
at the written direction of the Administrative Agent) may exercise (to the
exclusion of such Pledgor) the voting power and all other incidental rights of
ownership with respect to any Investment Property constituting such Pledgor’s
Collateral, and such Pledgor hereby grants the Collateral Agent an irrevocable
proxy, exercisable under such circumstances, to vote such Investment Property,
and (b) to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent (acting at the
written direction of the Administrative Agent) to exercise such voting power.
The Collateral Agent agrees that unless and until a Notice of Exclusive Control
with respect to the Account of a Pledgor shall have been delivered by the
Administrative Agent to the Collateral Agent (and at any time after the
rescission of such Notice of Exclusive Control), such Pledgor will have the
exclusive voting power with respect to any Investment Property constituting
Collateral of such Pledgor and the Collateral Agent will, upon the written
request of such Pledgor and upon the written direction of the Administrative
Agent, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Pledgor and completed and provided for execution to
the Collateral Agent which are necessary to allow such Pledgor to exercise that
voting power.

          (b) Unless and until such time as the Collateral Agent (acting at the
written direction of the Administrative Agent) shall deliver a Notice of
Exclusive Control to the Custodian in respect of the Account of a Pledgor (and
at any time after the rescission of such Notice of Exclusive Control), such
Pledgor shall be entitled to receive (by delivery of the Custodian to such
Pledgor in accordance with the Control Agreement) all cash dividend payments,
interest payments and other distributions of cash received by the Custodian in
respect of any assets of such Pledgor credited to the Account of such Pledgor
free and clear of any Lien granted under this Agreement; provided, that after
receipt of any such Notice of Exclusive Control (but only for so long as such
Notice of Exclusive Control has not been rescinded), the Collateral Agent
(acting at the written direction of the Administrative Agent) shall instruct the
Custodian to deposit and retain in the Account of such Pledgor all such cash
dividend payments, interest payments and other distributions of cash received by
the Custodian in respect of any assets of such Pledgor credited to such Account.
At all times, any distributions other than cash received by the Custodian in
respect of any Collateral of such Pledgor shall be delivered by the Custodian to
the Account related to such Collateral, and the security interest granted under
this Agreement with respect to Collateral credited to such Account shall
automatically attach to such distributions other than cash for the benefit of
the Secured Parties.

5

--------------------------------------------------------------------------------



          6. Default and Remedies upon an Enforcement Event. (a) If the
Collateral Agent has received an Enforcement Event Notice with respect to one or
more Pledgors (which notice(s) have not been rescinded), then the Collateral
Agent may (and shall if so directed by the Administrative Agent in writing)
apply all or any portion of the credit balance of the Account of each such
Pledgors to the payment of the respective Liabilities of each such Pledgor (and
not the Liabilities of any other Pledgor).

          (b) Without limiting the foregoing, if the Collateral Agent has
received an Enforcement Event Notice with respect to one or more Pledgors (which
notice(s) have not been rescinded), the Collateral Agent (acting at the written
direction of the Administrative Agent) may exercise all the rights of a secured
party under the UCC (whether or not in effect in the jurisdiction where such
rights are exercised) with respect to the Collateral of such Pledgors.

          (c) Without limiting clause (a) above, each Pledgor agrees that, if
the Collateral Agent has received an Enforcement Event Notice with respect to it
(which notice has not been rescinded), then any item of its Collateral may be
sold for cash or on credit or for future delivery without assumption of any
credit risk, in any number of lots at the same or different times, at any
exchange, brokers’ board or elsewhere, by public or private sale, and at such
times and on such terms, as the Collateral Agent, acting at the written
direction of the Administrative Agent, shall elect. The Collateral Agent shall
give the applicable Pledgor such notice of any private or public sales as may be
required by the UCC or other applicable law. Each Pledgor recognizes that the
Collateral Agent may be unable to make a public sale of any or all of the
Collateral of such Pledgor, by reason of prohibitions contained in applicable
securities laws or otherwise, and expressly agrees that a private sale to a
restricted group of purchasers for investment and not with a view to any
distribution thereof shall be considered a commercially reasonable sale. The
Collateral Agent shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral of such Pledgor so sold, free of any right or equity
of redemption, which right or equity of redemption the applicable Pledgor hereby
releases to the extent permitted by law.

          (d) Without limiting clause (a) above, if the Collateral Agent has
received an Enforcement Event Notice with respect to one or more Pledgors (which
notice(s) have not been rescinded), the Collateral Agent (acting at the written
direction of the Administrative Agent) shall have the right to deliver to the
Custodian, in accordance with the Control Agreement, a “Notice of Exclusive
Control” in respect of the respective Account of each such Pledgor (a “Notice of
Exclusive Control”) pursuant to which the Collateral Agent shall have the right
(acting at the written direction of the Administrative Agent), so long as the
Enforcement Event Notice in respect of any particular Pledgor has not been
rescinded, to execute and deliver to the Custodian any entitlement order, to
execute and deliver other instructions directing the disposition of the
Collateral of any such particular Pledgor, to vote and to give consents,
ratifications and waivers with respect to the Collateral of any such particular
Pledgor and exercise all rights, privileges or options pertaining to the
Collateral of any such particular Pledgor, as if the Collateral Agent were the
absolute owner thereof; provided, that the Collateral Agent hereby covenants
that it will not deliver to the Custodian a Notice of Exclusive Control with
respect to the Account of any Pledgor or otherwise instruct the Custodian to
liquidate, transfer, restrict transfer of or otherwise act on the Collateral of
any Pledgor until it has received an Enforcement Event Notice in respect of such
Pledgor (which notice has not been rescinded).

6

--------------------------------------------------------------------------------



          (e) For the purpose of enabling the Collateral Agent to exercise its
rights under this Section 6 or otherwise in connection with this Agreement, each
Pledgor hereby constitutes and appoints the Collateral Agent (and any of the
Collateral Agent’s officers, employees or agents designated by the Collateral
Agent) its true and lawful attorney-in-fact, with full power and authority to
(i) sign and file any financing statements or other documents, papers or
instruments which must be executed or filed to perfect or continue perfection,
maintain the priority of or provide notice of the pledge of and security
interest in the Collateral of such Pledgor under the laws of the state of New
York, in each case at the written direction of the Administrative Agent and
(ii) if the Collateral Agent has received an Enforcement Event Notice in respect
of a Pledgor (which has not been rescinded), do any and all acts that the
Administrative Agent requests in writing (including deliver a Notice of
Exclusive Control pursuant to Section 6(f)) and things for and on behalf of the
Pledgors that are necessary or desirable to protect, collect, realize upon and
preserve the Collateral of such Pledgor, to enforce the Collateral Agent’s
rights with respect to the Collateral of such Pledgor and to accomplish the
purposes hereof. Such appointment by the Pledgors is coupled with an interest
and is irrevocable so long as all Liabilities of the Pledgors have not been paid
and performed in full. Each Pledgor ratifies, to the extent permitted by law,
all that the Collateral Agent shall lawfully and in good faith do or cause to be
done by virtue of and in compliance with this Section 6(e).

          (f) To the extent that any of the Liabilities of a Pledgor may be
contingent, unmatured or unliquidated (including with respect to undrawn amounts
under any Letter of Credit) after such time as an Enforcement Event Notice with
respect to such Pledgor shall have been delivered to the Collateral Agent (and
which has not been rescinded), the Collateral Agent (acting at the written
direction of the Administrative Agent) (i) shall instruct the Custodian to
retain the proceeds of any sale, collection, disposition or other realization
upon the Collateral of such Pledgors (or any portion thereof) in a separate cash
collateral account related to the Account of such Pledgor (a “Cash Collateral
Account”) until such time as the Administrative Agent directs the Collateral
Agent to apply such proceeds to the Liabilities of such Pledgor (and not to the
Liabilities of any other Pledgor), and such Pledgor agrees that such retention
of such proceeds by the Collateral Agent shall not be deemed strict foreclosure
with respect thereto; (ii) may conclusively rely on any estimate made by the
Administrative Agent of the liquidated amount of any such contingent, unmatured
or unliquidated claims against or in respect of a Pledgor and apply the proceeds
of the Collateral of such Pledgor against such amount as directed by the
Administrative Agent; and (iii) otherwise may proceed in any other manner
permitted by applicable law. Each Pledgor agrees that any Cash Collateral
Account shall be a blocked account and that upon the irrevocable deposit of
funds into such account, such Pledgor shall not have any right of withdrawal
with respect to such funds and any funds deposited into a Cash Collateral
Account shall not be withdrawn. Each Pledgor hereby grants to the Collateral
Agent a continuing security interest in all right, title and interest of such
Pledgor in and to any Cash Collateral Account and the deposits and funds held
therein, and the Collateral Agent shall have all rights of a secured creditor
under the UCC with respect thereto. Each Pledgor irrevocably waives the right to
make any withdrawal from any Cash Collateral Account until payment in full in
cash of all Liabilities of such Pledgor and the termination or expiration of
each Letter of Credit issued for the account of such Pledgor pursuant to the
Credit Agreement.

          (g) Except as otherwise provided in this Agreement, EACH PLEDGOR
HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND

7

--------------------------------------------------------------------------------



JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES,
and each Pledgor hereby further waives, to the extent permitted by law: (i) all
damages occasioned by such taking of possession or any such disposition except
any damages which are the direct result of the Collateral Agent’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision), and (ii) all
rights of redemption, appraisement, valuation, stay, extension or moratorium now
or hereafter in force under any applicable law in order to prevent or delay the
enforcement of this Agreement or the absolute sale of the Collateral of such
Pledgor or any portion thereof, and each Pledgor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws. To the extent permitted by applicable law,
any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Pledgor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Pledgor and
against any Persons claiming or attempting to claim the Collateral so sold,
optioned or realized upon, or any part thereof, from, through and under such
Pledgor.

          7. Application of Proceeds; Releases; Etc. (a) The Collateral Agent
shall apply the proceeds of any sale or other disposition or collection of any
Collateral of any Pledgor to the Liabilities of such Pledgor in the order
directed by the Administrative Agent in accordance with the terms of the Credit
Agreement.

          (b) Upon release of the Collateral of each Pledgor pursuant to Section
10.15(b) of the Credit Agreement, the Collateral Agent (acting at the written
direction of the Administrative Agent) shall (i) deliver or pay, or cause the
Custodian to delivery or pay in accordance with the Control Agreement, to the
account specified by each Pledgor (or its designee) any surplus Collateral held
in the Account of such Pledgor (or any proceeds thereof held by the Collateral
Agent elsewhere), and (ii) execute and deliver any financing statement
amendments or termination statements or such other documents, instruments,
notices, supplements or other agreements as may be provided to it by the
Pledgors to terminate any financing statements or evidence the termination
thereof or any other documents filed with respect to, or otherwise relating to,
the Collateral. The obligations of the Collateral Agent under this Section 7(b)
shall survive the termination of this Agreement.

          8. General. (a) All notices and other communications provided for
hereunder shall be in accordance with Section 10.01 of the Credit Agreement.

          (b) Each Pledgor agrees to pay all expenses, including reasonable
attorney’s fees and charges (including time charges of attorneys who are
employees of the Collateral Agent), paid or incurred by the Collateral Agent in
endeavoring to collect the Liabilities of such Pledgor, or any part thereof, and
in enforcing this Agreement against such Pledgor, and such obligations will
themselves be Liabilities.

          (c) No delay on the part of the Collateral Agent in the exercise of
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Collateral Agent of any

8

--------------------------------------------------------------------------------



right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy.

          (d) This Agreement shall remain in full force and effect until the
Commitments have terminated, all Liabilities have been paid in full and each
Letter of Credit has terminated or expired pursuant to the Credit Agreement. At
such time, the Administrative Agent in writing will instruct the Collateral
Agent to provide the Custodian with written instructions in the form required to
terminate the Control Agreement. If at any time all or any part of any payment
theretofore applied by the Collateral Agent to any of the Liabilities is or must
be rescinded or returned by the Collateral Agent for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of any Pledgor), such
Liabilities shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Collateral Agent, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by the Collateral Agent
had not been made.

          (e) Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

          (f) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

          (g) The rights and privileges of the Collateral Agent hereunder shall
inure to the benefit of its successors and assigns. No Person other than the
parties hereto is an intended or third-party beneficiary of any of the
provisions of this Agreement.

          (h) This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

          (i) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan in the City of New
York and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Pledgor or
its properties in the courts of any jurisdiction.

9

--------------------------------------------------------------------------------



          (j) Neither the Collateral Agent nor the Administrative Agent shall be
responsible or liable for any failure or delay in the performance of its
obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including acts of
God; earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computers
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; or inability to
obtain labor, material, equipment or transportation.

          (k) XL Group agrees to indemnify the Collateral Agent against and to
hold the Collateral Agent harmless from all costs, expenses, damages,
liabilities or claims, including reasonable fees of counsel, including any claim
by any Pledgor or the Administrative Agent, that are sustained by the Collateral
Agent as a result of the Collateral Agent’s action or inaction in connection
with this Agreement, except to the extent arising out of the Collateral Agent’s
gross negligence, bad faith or willful misconduct. The foregoing indemnity shall
be a continuing obligation of the Pledgors and their respective successors and
assigns, notwithstanding the termination of this Agreement.

          (l) The Collateral Agent may conclusively rely on an Enforcement Event
Notice received from the Administrative Agent, without any further inquiry or
investigation of any kind, for so long as it has not received written notice of
the rescission of such Enforcement Event Notice by and from the Administrative
Agent. Subject to the terms of the Credit Agreement, at any such time after its
initial delivery of an Enforcement Event Notice in respect of a Pledgor to the
extent no Event of Default remains continuing with respect to such Pledgor, the
Administrative Agent shall deliver a notice of rescission to the Collateral
Agent informing it that the Enforcement Event Notice has been rescinded.

          (m) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (i) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

          (n) To the extent that any Pledgor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution or execution, on the ground of sovereignty or otherwise) with respect
to itself or its property, it hereby irrevocably waives, to the fullest extent
permitted by applicable law, such immunity in respect of its obligations under
this Agreement.

          (o) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF

10

--------------------------------------------------------------------------------



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          (p) The obligations of each Pledgor hereunder shall remain in full
force and effect without regard to, and shall not be impaired by any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Credit Document.

          (q) Any Person that is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement or any other Credit Document shall become a Pledgor hereunder by (x)
executing a counterpart hereof and delivering same to the Collateral Agent, or
by executing an assumption agreement in form and substance reasonably
satisfactory to the Collateral Agent (acting at the written direction of the
Administrative Agent), (y) delivering supplements to Schedule I and II as are
necessary to cause such schedules to be complete and accurate with respect to
such additional Pledgor on such date and complying with Section 10.14 of the
Credit Agreement and (z) taking all actions as specified in this Agreement as
would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Collateral Agent and with all documents and actions required above to be taken
to the reasonable satisfaction of the Collateral Agent (acting at the written
direction of the Administrative Agent).

          (r) By the execution and delivery of this Agreement, each Pledgor
acknowledges that it has by a separate written instrument, designated and
appointed CT Corporation System, 111 Eighth Avenue, 13th floor, New York, New
York 10011 (or any successor entity thereto), as its authorized agent upon which
process may be served in any suit or proceeding arising out of or relating to
this Agreement that may be instituted in any federal or state court in the State
of New York. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

          (s) The parties hereto acknowledge and agree that any Guarantor may,
but is not required to, deliver any cash or Eligible Assets to the Account of
any Pledgor for the purpose of securing the Liabilities of such Pledgor and that
upon any such cash or Eligible Assets being credited to the Account of any
Pledgor, such cash and Eligible Assets shall be deemed to be Collateral of such
Pledgor.

          (t) Notwithstanding anything herein to the contrary, each party hereto
agrees that the Administrative Agent may provide multiple directions and/or
instructions to the Collateral Agent in a single writing; provided that no such
instructions or directions shall relate to contingent events in the future.

[Signature pages follow]

11

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
day and year first above written.

 

 

 

 

 

PLEDGORS:

 

 

 

 

Signed and Delivered as a Deed

 

For and on behalf of

 

XL GROUP PLC,

 

as an Account Party and a Guarantor

 

by its duly authorized attorney in the presence of:

 

 

 

By

/s/ Simon Rich

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Simon Rich

 

 

Title:   Attorney

 

 

 

 

 

/s/ Robert Hawley

 

 

 

--------------------------------------------------------------------------------

 

 

 

Witness

 

 

Name: Robert Hawley

 

 

Title: V.P. Corporate Treasury

 

 

 

 

XL GROUP LTD.

 

 

 

 

By

/s/ Simon Rich

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Simon Rich

 

 

Title:   Director

 

 

 

 

X.L. AMERICA, INC.

 

 

 

 

By

/s/ Gabriel G. Carino III

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Gabriel G. Carino III

 

 

Title:   Vice President & Treasurer

 

 

 

 

XL INSURANCE (BERMUDA) LTD

 

 

 

 

By

/s/ C. Stanley Lee

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: C. Stanley Lee

 

 

Title:   Chief Financial Officer

S-1

--------------------------------------------------------------------------------




 

 

 

 

 

XL RE LTD

 

 

 

 

By

/s/ Mark Twite

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Mark Twite

 

 

Title:   Senior Vice President and

 

 

           Chief Financial Officer

 

 

 

 

Signed and Delivered as a Deed

 

For and on behalf of

 

XL RE EUROPE LIMITED,

 

as an Account Party

 

by its duly authorized attorney

 

in the presence of:

 

 

 

By

/s/ Rhicert J. Webb

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Rhicert J. Webb

 

 

Title:   Attorney

 

 

 

 

 

/s/ Janet Dray

 

 

 

--------------------------------------------------------------------------------

 

 

 

Witness

 

 

Name: Janet D. Dray

 

 

Title:   Executive Assistant

 

 

 

 

XL INSURANCE COMPANY LIMITED,

 

 

 

By

/s/ Paul Bradbrook

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: P.R. Bradbrook

 

 

Title:   Finance Director

 

 

 

 

By

/s/ Rhicert J. Webb

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Rhicert J. Webb

 

 

Title:   Director

S-2

--------------------------------------------------------------------------------




 

 

 

 

 

XL INSURANCE SWITZERLAND LTD

 

 

 

 

By

/s/ Daniel Maurer

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Daniel Maurer

 

 

Title:   Chairman

 

 

 

 

By

/s/ Bruno Länzlinger

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Bruno Länzlinger

 

 

Title:   CEO

 

 

 

 

XL LIFE LTD

 

 

 

 

By

/s/ Simon Rich

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Simon Rich

 

 

Title:   Director

S-3

--------------------------------------------------------------------------------




 

 

 

 

 

COLLATERAL AGENT:

 

THE BANK OF NEW YORK MELLON

 

 

 

By:

/s/ Cindy Jean Paul

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Cindy Jean Paul

 

 

Title: Senior Associate

 

 

 

 

Address:

 

 

 

Facsimile Number:

S-4

--------------------------------------------------------------------------------




 

 

 

Acknowledged and, with respect to Section 8(l), agreed to by:

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

/s/ David Elias

 

 

--------------------------------------------------------------------------------

 

 

Name: David Elias

 

Title:   Vice President

 

S-5

--------------------------------------------------------------------------------